DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In each of claims 5 and 13 the applicant claims a “geometric root radius” without providing a definition in either the specification or the claims. The term “geometric root radius” does not exist in the prior art or any similar art. It is unclear what a “geometric root radius” is and how it relates to a light spot. Applicant’s specification uses the term on page 19 and it appears to correspond to “geometric radius” as used in Table 3. The applicant has not particularly pointed out or distinctly claimed how the office should determine a geometric root radius and, since the prior art appears to have never used the term, it is not a term of art. Since a definition of geometric root radius has not been provided, it is impossible to determine if it is greater or smaller than any other radius value as required in claims 5 and 13.
For the purposes of this action the office will interpret the claim without consideration of a geometric root radius since it is impossible to calculate and/or compare as claimed. The office suggests 

Regarding claims 6-7, the applicant claims “…wherein the aberration includes field curvature, astigmatism, distortion, dispersion, spherical aberration and coma…” while claim 4 claims “an aberration”. It isn’t clear if claim 6 is meant to include all of the specific aberrations mentioned or if they are each alternatives. The confusion stems from applicant’s use of “an aberration” and “second preset condition” in claim 4, which are both singular. Normally, if an applicant wishes to allow for a plurality of general limitations and then specifying those items in a later claim the language appears as:
“At least one aberration of the imaging of the object point through the lens meeting at least one of a second condition.”
“Wherein the at least one aberration condition comprises at least one of field curvature, astigmatism, distortion, dispersion, spherical aberration and coma.” (For requiring one.)
“Wherein the at least one aberration condition includes each of field curvature, astigmatism, distortion, dispersion, spherical aberration and coma.” (For requiring all.)
Since applicant’s claim 4 is singular and claim 6 is plural, it isn’t clear if applicant intends claim 4 to be plural or claims 6/7 to include at least one of. For the purposes of this action, the office will interpret claims 6 and 7 such that each aberration is an alternative.

Claim Objections
Claims 16-18 objected to because of the following informalities:  “claimed in any of claim 1” should be “claimed in claim 1”.  Appropriate correction is required.


Examiner Notes
	Regarding applicant’s use of “Pizfan” in their specification. The office can find no mention anywhere in the prior art, or any similar art, of this word. However, the applicant provides a sufficient definition on page 11 of their specification. Although the definition is clear, the office believes that word that applicant may have been intending to use is “Petzval”, but there may have been an issue during translation. The applicant’s language “…is called a Pizvan image surface…” does not suggest to the office that the word is meant to be an invention of the applicant’s. The office suggests amending the 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner et al. (PGPUB 20170343819).

Regarding claim 1, Lerner discloses a method for optimizing a lens of a virtual reality device including ([0005]): 
setting an optimization objective ([0019]) and optimization variables for imaging with a lens (Tables 1-3 and [0133]); and 
performing optimization processing on the imaging of an object point through the lens by the optimization variables ([0018] and [0134]), and 
obtaining a lens parameter value by which the imaging result is in accordance with the optimization objective (Tables 1-23 provide numerical examples of optimized lenses for the vr system), an 

Regarding claim 3, Lerner discloses wherein the performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: 
generating an objective function according to the optimization objective and the optimization variables ([0133]); 
determining initial values of the optimization variables ([0134]); 
obtaining an imaging result of the object point through the lens according to the initial values of the optimization variables and the objective function ([0019] – optimization requires a set of first values or else no optimization can take place); and 
adjusting the initial values of the optimization variables according to the comparison of the imaging result with the optimization objective, and obtaining the imaging result of the object point through the lens according to the adjusted initial values of the optimization variables and the objective function, until a lens parameter value is obtained by which the imaging result is accordance with the optimization objective ([0019]-[0020] aspheric values maintain aberration and maintain Petzval radius values).

Regarding claim 4, Lerner discloses wherein the optimization objective includes: 
a light spot of the imaging of the object point through the lens on the image surface meeting a first preset condition ([0136], Fig. 7 as well as [0018]-[0020] where particular wavelengths have their astigmatism, astigmatism and distortion measured and that they meet the condition of correcting said aberrations); and 
an aberration of the imaging of the object point through the lens meeting a second preset condition ([0018]-[0020] where particular aberrations are corrected).

Regarding claim 6, as best understood, Lerner discloses wherein the aberration includes field curvature, astigmatism, distortion, dispersion, spherical aberration and coma ([0018]-[0020]); and 

the positions of the meridional field curvature and the sagittal field curvature of the imaging of the object point being close to each other, such that the astigmatism is less than a preset threshold (Fig. 8 and [0018]-[0020] where astigmatism has a threshold of being corrected); 
the distortion and dispersion of the imaging of the object point being less than a preset threshold within a preset field of vision; and  4823-6058-5115, v.1Page 5 of 11Examiner: Not yet assigned
the spherical aberration and the coma of the imaging of the object point on the image surface being less than a preset threshold.

Regarding claim 7, as best understood, Lerner discloses wherein the aberration includes field curvature, astigmatism, distortion, dispersion, spherical aberration and coma ([0018]-[0020]); and 
an aberration of the imaging of the object point through the lens meeting a second preset condition includes: 
a weighted value of the field curvature, astigmatism, distortion, dispersion, spherical aberration and coma of the imaging of the object point through the lens being less than a preset aberration threshold (Fig. 8 and [0018]-[0020] where astigmatism has a threshold of being corrected).

Regarding claim 8, Lerner discloses wherein the optimization variables and the lens parameter include surface patterns of the two surfaces of the lens, the curvature radius and physical radius of each of the surfaces, and the thickness of the lens ([0127] and Tables 1 and 2); and the optimization variables further include the surface pattern, curvature radius, physical radius and conic coefficient of the image surface ([0127] and Table 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Benitez et al. (PGPUB 20180003862).

Regarding claim 2, Lerner does not disclose wherein before the setting an optimization objective and optimization variables for imaging with a lens, the method further includes: determining multiple fields of view corresponding to an object point to be imaged; and the performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: performing optimization processing on the imaging of an object point in each of the fields of view through the lens by the optimization variables.
However, Benitez teaches a display device wherein determining multiple fields of view corresponding to an object point to be imaged (Table 2); and 
the performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: 

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Lerner and Benitez such that particular FOV angle variables were calculated and then optimized motivated by improving image quality ([0160]).

Regarding claim 5, as best understood, Lerner discloses wherein the light of the object point includes red light, green light and blue light ([0136]).
Lerner does not disclose a light spot of the imaging of the object point through the lens on the image surface meeting a first preset condition includes one or more of the following: 
the root-mean-square radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a first radius value; and 
the geometric root radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a second radius value.
However, Benitez discloses a light spot of the imaging of the object point through the lens on the image surface meeting a first preset condition includes one or more of the following: 
the root-mean-square radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a first radius value ([0159] and Table 2 where RMS is calculated and different values can be seen); and 
the geometric root radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a second radius value.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Lerner and Benitez such that a first RMS value is less than another radius value motivated by improving image quality.


Claims 9, 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Guenter et al. (PGPUB 20160370578).

Regarding claim 9, Lerner discloses an apparatus for optimizing a lens of a virtual reality device including: 
a setter for setting an optimization objective and optimization variables for imaging with a lens (Tables 1-3 and [0133] and [0018] and note that the objective of a particular BGL, astigmatism or other aberration correction is inherently set by a setter as there is no way to correct an aberration without first setting the goal of correcting it); and 
performing optimization processing on the imaging of an object point through the lens by the optimization variables ([0018] and [0134]), and 
obtaining a lens parameter value by which the imaging result is in accordance with the optimization objective (Tables 1-23 provide numerical examples of optimized lenses for the vr system), an image surface of the imaging of the object point through the lens being an image surface on which the astigmatism is less than a preset threshold ([0018] and [0131]).
Lerner does not disclose the use of an optimization processor.
However, Guenter teaches a lens optimization method used for VR devices ([0016]) comprising the use of an optimization processor ([0037]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Lerner and Guenter such that a processor was used in the optimization processor motivated by improving efficiency.

Regarding claim 11, modified Lerner discloses wherein the optimization processor includes: 
a function generation unit for generating an objective function according to the optimization objective and the optimization variables  ([0133]); 
an initial value determination unit for determining initial values of the optimization variables ([0134]);

an optimization processing unit for adjusting the initial values of the optimization variables according to the comparison of the imaging result with the optimization objective, and obtaining the imaging result of the object point through the lens according to the adjusted initial values of the optimization variables and the objective function, until a lens parameter value is obtained by which the imaging result is accordance with the optimization objective ([0019]-[0020] aspheric values maintain aberration and maintain Petzval radius values and Fig. 4 of Guenter). 

Regarding claim 12, modified Lerner discloses wherein the optimization objective includes: 
a light spot of the imaging of the object point through the lens on the image surface meeting a first preset condition ([0136], Fig. 7 as well as [0018]-[0020] where particular wavelengths have their astigmatism, astigmatism and distortion measured and that they meet the condition of correcting said aberrations); and 
an aberration of the imaging of the object point through the lens meeting a second preset condition ([0018]-[0020] where particular aberrations are corrected).

Regarding claim 14, as best understood, modified Lerner discloses wherein the aberration includes field curvature, astigmatism, distortion, dispersion, spherical aberration and coma ([0018]-[0020]); and 
an aberration of the imaging of the object point through the lens meeting a second preset condition includes one or more of the following: 
the positions of the meridianal field curvature and the sagittal field curvature of the imaging of the object point being close to each other, such that the astigmatism is less than a preset threshold (Fig. 8 and [0018]-[0020] where astigmatism has a threshold of being corrected); 
the distortion and dispersion of the imaging of the object point being less than a preset threshold within a preset field of vision ([0014] of Guenter); and 

an aberration of the imaging of the object point through the lens meeting a second preset condition includes: 
a weighted value of the field curvature, astigmatism, distortion, dispersion, spherical aberration and coma of the imaging of the object point through the lens being less than a preset aberration threshold.

Regarding claim 15, modified Lerner discloses wherein the optimization variables and the lens parameter include surface patterns of the two surfaces of the lens, the curvature radius and physical radius of each of the surfaces, and the thickness of the lens ([0127] and Tables 1 and 2); and the optimization variables further include the surface pattern, curvature radius, physical radius and conic coefficient of the image surface ([0127] and Table 1); and4823-6058-5115, v.1Page 8 of 11Examiner: Not yet assigned 
Appln. No.: Not yet AssignedGroup Art Unit: Not yet assignedthe optimization variables further include the surface pattern, curvature radius, physical radius and conic coefficient of the image surface ([0127] and Tables 1 and 2); and the optimization variables further include the surface pattern, curvature radius, physical radius and conic coefficient of the image surface ([0127] and Table 1).

Regarding claim 16, Lerner does not disclose an apparatus for optimizing a lens of a virtual reality device including: 
a processing system; 
a memory storing thereon computer executable instructions which, when executed in the processing system, enable a method as claimed in claim 1.
However, Guenter discloses a processing system (102); 
a memory storing thereon computer executable instructions which (108), when executed in the processing system, enable a method as claimed in claim 1.


Regarding claim 17, Lerner does not disclose a computer readable storage medium storing thereon computer executable instructions which, when executed by a computing device, cause the computing device to implement a method as claimed in claim 1.
However, Guenter discloses a computer readable storage medium storing thereon computer executable instructions which, when executed by a computing device, cause the computing device to implement a method ([0026]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Lerner and Guenter such that a processor and memory was used in the optimization processor motivated by improving efficiency.

Regarding claim 18, Lerner does not disclose a computer program produce including computer executable instructions which, when executed by a computing device, cause the computing device to implement a method as claimed in claim 1.
However, Guenter discloses a computer readable storage medium storing thereon computer executable instructions which, when executed by a computing device, cause the computing device to implement a method ([0026]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Lerner and Guenter such that a processor and memory was used in the optimization processor motivated by improving efficiency.


Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Guenter and further in view of Benitez.

Regarding claim 10, modified Lerner does not disclose further including: 
a determinator for determining multiple fields of view corresponding to an object point to be imaged; and  4823-6058-5115, v.1Page 6 of 11Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned 
the optimization processor performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: performing optimization processing on the imaging of an object point in each of the fields of view through the lens by the optimization variables.
However, Benitez teaches a display device wherein determining multiple fields of view corresponding to an object point to be imaged (Table 2); and 
the performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: 

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modifeid Lerner and Benitez such that particular FOV angle variables were calculated and then optimized motivated by improving image quality ([0160]).

Regarding claim 13, as best understood, modified Lerner discloses wherein the light of the object point includes red light, green light and blue light ([0136]).
Modified Lerner does not disclose the size of the light spot of the imaging of the object point through the lens on the image surface being less than a preset threshold includes one or more of the following: 
the root-mean-square radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a first radius value; and 
the geometric root radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a second radius value.
However, Benitez discloses a light spot of the imaging of the object point through the lens on the image surface meeting a first preset condition includes one or more of the following: 
the root-mean-square radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a first radius value ([0159] and Table 2 where RMS is calculated and different values can be seen); and 
the geometric root radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a second radius value.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Lerner and Benitez such that a first RMS value is less than another radius value motivated by improving image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872